Exhibit 10.1

 

[g127721keimage002.jpg]

480 S. Holly Street .  Suite 5

Denver, Colorado  80246

Main:  303-316-8577

Toll Free:  800-313-2234

Fax:  303-316-9004

www.v3s.com

 

 


EMPLOYMENT AGREEMENT BETWEEN


VITACUBE SYSTEMS HOLDINGS, INC. AND DAVID LITT

 

This Employment Agreement (“the Agreement”) between VitaCube Systems Holdings,
Inc. and David Litt (“Employee”) entered effective as of the 1st day of October
2004 (“Effective Date”), sets forth the terms that shall govern the employment
of Employee with VitaCube Systems Holdings, Inc. (“Employer” or the “Company”).

 

1.                                       EMPLOYMENT.

 

(a)            Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, as Vice President of Sales and Marketing with the
additional title of “Chief Sales and Marketing Officer” for the term hereafter
described.  Employee shall report directly and only to the Company’s President
(CEO).  Employee’s job title and duties may be changed from time to time by the
Company’s President.  Employee hereby accepts employment by the Company and
agrees diligently and faithfully to perform his duties pursuant to this
Agreement on a full time basis.

 

(b)           Employee will devote his full business hours and energies to the
business of the Employer to accomplish all duties reasonably assigned, and will
devote his best efforts to advance the interests of the Employer.

 

(c)            Employee hereby represents and warrants that as of the Effective
Date, Employee will not be a party to any agreement, contract, or understanding,
and that no facts or circumstances will exist which would in any way restrict or
prohibit him from undertaking or performing any of Employee’s obligations under
this Agreement. Furthermore, Employee understands and acknowledges that Employee
may have confidentiality obligations to prior employers under common law,
statute, or contract. Employee will not use or otherwise disclose any
confidential or proprietary information obtained by him in connection with any
prior employment. Employee shall indemnify and hold the Corporation harmless
from any claims, demands, costs, or liabilities (including attorneys’ fees and
disbursements) incurred by the Company in connection with or resulting from
Employee’s breach of his representations set forth herein.

 

(d)           Employee’s duties shall include: management of the Company’s
multi-level sales and

 

1

--------------------------------------------------------------------------------


 

marketing programs, strategic planning for the Company’s sales and marketing
programs, and supervision and direction of employees and all other duties
necessary to perform the foregoing responsibilities. Employee will have the
authority to perform and execute the necessary actions to implement the
Company’s multi-level marketing programs and such other actions as directed by
the Company’s President and it Board of Directors.

 

(e)            EMPLOYEE ACKNOWLEDGES AND THE PARTIES AGREE THAT EMPLOYEE IS ONE
OF THE COMPANY’S EXECUTIVE AND MANAGEMENT PERSONNEL AND THAT ALL
CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION COVENANTS AND PROVISIONS
CONTAINED IN THIS AGREEMENT ARE FULLY ENFORCEABLE AGAINST HIM.

 

2.             COMPENSATION.

 

(a)            Employee will receive as compensation for all responsibilities a
base salary (“Base Salary”) of $12,500 per month ($150,000.00 per year), payable
according to the salary schedule of Employer for its executive officers.  In
addition, Employee shall receive additional salary based on performance
(“Performance Salary”) of up to a maximum of $150,000 each calendar year. 
Performance Salary shall be based on the monthly net sales (gross sales, less
returns and allowances) of the Company’s multi-level marketing subsidiary, less
sales of  “sales aides” (the “Monthly Performance Sales”).  The Company shall
prepare a written report on Monthly Performance Sales each month and submit it
and the Performance Salary payment to Employee on or before the 15th of the
month following the subject month, and shall be calculated as follows:

 

i.         For the first $800,000 of Monthly Performance Sales in excess of
$200,000, Employee shall be entitled to .75% of such sales for that month.  For
example, if there were $1,000,000 of Monthly Performance Sales in a month,
Employee would be entitled to Performance Salary for that month of $6,000
($1,000,000 less $200,000, times .75%).

 

ii.        For the next $2,000,000 of Monthly Performance Sales in a month,
Employee shall be entitled to .60% of such sales for that month.  For example,
if there were $2,000,000 of Monthly Performance Sales for a month, in addition
to the $6,000 of Performance Salary for that month as described in the preceding
paragraph, Employee would be entitled to an additional $6,000 of Performance
Salary for that month ($1,000,000 times .60%), and if there were $3,000,000 of
Monthly Performance Sales in that month, Employee would be entitled to $12,000
of Performance Salary for that month, in addition to the $6,000 of Performance
Salary described in the preceding paragraph ($2,000,000 times .60%).

 

iii.       The Performance Salary shall be capped at a maximum of $150,000 for
each calendar year, notwithstanding the provisions of the preceding two
paragraphs.

 

2

--------------------------------------------------------------------------------


 

(b)           Employee also shall receive, pursuant to the terms of Employer’s
2003 Stock Incentive Plan (the “ISOP”), options (the “Options”) to purchase, at
a price of $1.00 per share, an aggregate of 400,000 shares of Employer’s common
stock.  Pursuant to the ISOP, the grant of the Options shall be effective the
Effective Date, but 150,000 of such options shall be contingent (the “Contingent
Options”) on satisfaction of the criteria below described.  In each case the
Options shall expire, if not duly exercised five years after the Effective Date.
 The non-contingent Options shall vest, in equal amounts over a four year period
following the Effective Date, with the first 50,000 non-contingent Options
vesting on October 1, 2004, with an additional 50,000 Options vesting each
October 1 thereafter (so long as Employee remains employed by Employer as
hereafter provided), until the entire 250,000 non-contingent Options shall be
vested.  The Contingent Options shall become non-contingent based on Monthly
Performance Sales as follows:  50,000 of such Options shall become
non-contingent on the first day of the month following the first month in which
the Company has Monthly Performance Sales of $1,000,000; a second 50,000 of such
Options shall become non-contingent on the first day of the first month
following the month in which the Company has Monthly Performance Sales of
$2,000,000; and the final 50,000 of such Options shall become non- contingent on
the first day of the month following the first month following the month in
which the Company has Monthly Performance Sales of $3,000,000.  Notwithstanding
the foregoing, to the extent the Contingent Options have not become
non-contingent within four (4) years of the Effective Date, such Options shall
terminate and be of no further effect.  If and when each of the 50,000 Options
no longer is contingent, those Options shall be deemed vested as if they had not
been contingent on October 1, 2004, so that 10,000 of such Options shall be
deemed to have vested on October 1, 2004, and 10,000 more of such Options shall
be deemed to have vested on each October 1 thereafter, until all 50,000 of such
Options shall have vested.

 

(c)            In addition to the forgoing, Employee shall receive a $20,000
bonus (the “Financing Bonus”) when the Company has successfully completed new
equity financing of at least $5,000,000.  In addition to the forgoing, Employee
shall also receive a $20,000 bonus (the “Break even Bonus”) when the Company has
a calendar quarter in which it reports a profit for that quarter (per GAAP).

 

3.  DEDUCTIONS.  To the extent required by law, all compensation the Company
pays Employee is subject to federal, state, and municipal withholding
requirements, any applicable occupational privilege tax and any court ordered
deductions such as garnishments.  Compensation may also be reduced by deductions
the Employee authorizes for insurance, 401(k) contributions, and other similar
purposes.

 

The Employee’s final paycheck will be reduced by the amount of any lawful charge
or indebtedness the Employee owes the Company.

 

4.  BONUS PLAN.  Employer intends to initiate an incentive executive bonus plan
(“Bonus Plan”) that will provide compensation to key executives in addition to
their salaries.  The Company has advised that it intends for the Bonus Plan to
be based on between 5% and 10% of the Company’s net profits before income taxes
(per GAAP), calculated on a calendar quarter

 

3

--------------------------------------------------------------------------------


 

basis, with payouts to be made quarterly.  Once the Bonus Plan has been adopted,
Employee will be included as a 20% beneficiary of the Bonus Plan.  Employee
acknowledges that the final form of Bonus Plan is subject to approval by the
Company’s Board of Directors.  If Employer has not initiated the Bonus Plan for
all key executives (including Employee) within six months of the Effective Date,
the Company shall from the Effective Date forward pay Employee an additional
bonus equal to 1% of the Company’s net profits before income taxes (per GAAP),
calculated on a calendar quarter basis, with payouts to be made quarterly, until
such time as the Bonus Plan is initiated for all key executives (including
Employee).

 

5.  BENEFITS.  Employee will be entitled to participate in any and all benefit
plans, including health insurance, provided to other senior executive employees.

 

(a)           Employer shall provide Employee with a $500 per month car
allowance commencing with the month following the first month in which Monthly
Performance Sales reach $150,000.00.

 

(b)           Company will maintain director/officer liability insurance at all
times during the term of Employee’s employment and Employee will be notified of
any change to the insurance policy prior to the change being made.

 

(c)           Employee shall be entitled to four (4) weeks of paid vacation each
year, with such vacation to be scheduled and taken in accordance with the
Company’s standard vacation policies applicable to such personnel.  In addition,
Employee shall be entitled to such sick leave and holidays at full pay in
accordance with the Company’s policies established and in effect from time to
time.  If the Company has no such policies, such benefits will be granted to
Employee in the reasonable discretion of the Company’s President

 

6.  EXPENSES.  Employee shall be promptly reimbursed for all expenses reasonably
and necessarily incurred by him in the performance of his duties under this
Agreement upon prior approval for all such expenses in excess of $250 and
subsequent presentation of proof of such expenses in a form acceptable to the
Company. In addition, the Company shall pay the expenses reasonably incurred by
Employee in connection with a cellular telephone and a home high-speed digital
telephone/internet connection.

 

7.             CONFIDENTIAL INFORMATION.

 

(a)            Employee recognizes and acknowledges that he will have access to,
become acquainted with, and obtain certain confidential and proprietary
information of the Employer, and that such information constitutes valuable,
special and unique property of the Employer.  Employee acknowledges and agrees
that such information shall include, but is not limited to, trade secrets,
know-how, formulas, ingredients, inventions, techniques, processes, computer
programs, schematics, data, designs, financial information, studies, supply
contracts, formulations, strategic and marketing plans and data, sales and
marketing plans, nutritional and fitness plans, vendor and customer lists, and
distributor lists and compensation.  Employee will not disclose any of such

 

4

--------------------------------------------------------------------------------


 

confidential, proprietary or trade secret information except as is necessary to
perform his duties for the Employer.  Employee further agrees that he will not
at any time use any of such confidential information in competing with
Employer.  Employee further agrees that he shall maintain, at all times, the
Employer’s confidential, proprietary and trade secret information in a
confidential manner and protect it from disclosure to any person who is not
subject to a Confidentiality Agreement with the Employer.

 

(b)           In the event of a breach or threatened breach by Employee of this
Section, Employee agrees that irreparable harm would come to Employer under such
circumstances, and that, in such event, Employer’s remedy at law for such a
breach or threatened breach would be inadequate and that Employer shall be
entitled at its election, to injunctive relief, without the necessity of posting
bond therefore, against such breach or threatened breach and to specific
performance of this Agreement, in addition to any other remedies at law or in
equity available to Employer for such breach or threatened breach, including the
recovery of damages, court costs, and attorneys’ fees.

 

(c)            The restrictions and obligations in the preceding subparagraphs
(a) and (b) shall survive for six (6) years past the termination of this
Agreement and the effective date of the termination of Employee’s employment by
the Company.

 

  8.  OWNERSHIP AND ASSIGNMENT OF PROPRIETARY INFORMATION.  Upon termination of
Employee’s employment with Employer or at Employer’s request, Employee shall
promptly deliver to Employer all documents, material and property in Employee’s
possession or control (such as drawings, notebooks, reports, sketches, records,
fitness and nutritional plans, computer programs, hard drives and the like)
whether delivered to Employee or made by Employee in the performance of services
for Employer, relating in any way to Employee’s employment and the business
activities of Employer, and containing any data or information whatsoever,
whether or not it is confidential.  Employee further agrees that Employer is the
sole owner of any formulas, information technology, processes, or other property
rights created by Employee in the performance of services for Employer,
including but not limited to, the right to use, sell, license or otherwise
transfer to exploit the formulas, information technology, processes and other
property rights and the right to make such changes in them and the uses thereof
as Employer may from time to time determine.  Employee hereby assigns to
Employer, without further consideration, Employee’s entire right, title, and
interest worldwide, free and clear of all encumbrances, in and to all material,
designs, and other property created for Employer by Employee pursuant to his
employment during the term of this Agreement, all of which property shall be the
sole property of Employer.  Employee also agrees to cooperate with Employer both
during and after the term of performance of this Agreement, in evidencing,
maintaining, defending, obtaining and enforcing patents, trademarks, copyrights
and other protection of Employer’s right to formulas, processes and other
property rights created pursuant to this Agreement.  In the event Employer is
unable for any reason to secure Employee’s signature to any lawful and necessary
documents required to apply for or execute any patent, trademark, copyright or
other applications with respect to any property for which such an application
may be presented (including improvements, renewals, extensions, continuations,
divisions or continuations

 

5

--------------------------------------------------------------------------------


 

in part thereof), Employee hereby irrevocably designates and appoints Employer
and its duly authorized officers and agents as his agent and attorney-in-fact to
act for and in his behalf and instead of Employee, to execute and file such
application and to do all otherwise lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights, and other rights
with the same legal force and effect as if executed by Employee.

 

9.  TERMINATION.  The employment relationship established herein is “at will”
and shall continue so until terminated by fifteen (15) days’ written advance
notice from the Employee to the Employer or from the Employer to the Employee,
unless the Employee is terminated by the Employer for “just cause.”  The
confidentiality provisions of Section 7 shall remain in full force and effect
following termination of Employee’s employment with Employer.

 

(a)             For Cause. If the Employee is terminated for “just cause,” the
Employer will give the Employee one (1) day written advance notice.  For all
purposes under this Agreement, “just cause” shall mean (i) willful failure or
unjustifiable neglect by the Employee to substantially perform his duties
hereunder after written notice to Employee and subsequent failure to perform
within three days of receipt of such notice, (ii) a willful or grossly negligent
act by the Employee which constitutes gross misconduct, (iii) a willful breach
by the Employee of a material provision of this Agreement, (iv) Employee
committing (or being charged with committing) a felony or any other act
abhorrent to the community which a reasonable person would consider materially
damaging to Employer’s reputation or business name. (v) a willful or grossly
negligent material violation of a federal or state law or regulation applicable
to the business of the Company or its status as a public company. To the extent
provided in this Agreement the obligations and agreements of the Employee to the
Employer shall survive the termination of the employment relationship as
provided by this Agreement.  If Employee is terminated for just cause, Employee
shall not be entitled to (1) any Base Salary not earned as of the effective date
of termination, (2) any Performance Salary that has not been earned as of the
effective date of termination (so if the effective date of Employee’s
termination for just cause is in the middle of a calendar month, he will not
receive any Performance Salary for that month), (3) the Financing Bonus if the
$5,000,000 of new equity financing has not been successfully obtained by the
effective date of termination, (4) the Break even Bonus if the Company has not
had a profitable calendar quarter prior to the calendar quarter in which the
termination of employment becomes effective, (5) any Contingent Options that
remain contingent as of the effective date of termination, and (6) any Options
that have not vested as of the effective date of termination (with the Options
that have vested being subject to the terms of the ISOP).

 

(b)           Without Cause. In the event that the Employee is terminated by the
Employer without cause, Employee shall be entitled to (1) two (2) months’ Base
Salary (in addition to any accrued but unpaid Base Salary for the month in which
the termination becomes effective), (2) the entire Performance Salary for the
month in which the termination becomes effective (in addition to any accrued but
unpaid Performance Salary for a month prior to the month in which the
termination becomes effective) (3) the Financing Bonus if the Company completes
$5,000,000 of new equity financing within

 

6

--------------------------------------------------------------------------------


 

 

the calendar month in which the termination becomes effective, (4) the entire
Break even Bonus if the Company has a profitable calendar quarter in the
calendar quarter in which the termination becomes effective, (5) the Contingent
Options no longer being contingent, but only if and to the extent the Monthly
Performance Sales described in paragraph 2 (b) above are achieved in the
calendar month in which the termination becomes effective, and (6) all vested
Options (which shall terminate in accordance with the provisions of the
Employer’s ISOP).

 

(c)            Resignation.  In the event Employee terminates his employment
with Employer more than two years after the Effective Date, Employee shall be
entitled to receive the benefits described in subparagraph 9 (b) above. If
Employee terminates his employment with Employer in two years or less from the
Effective Date, Employee will be treated as if he was terminated for just cause,
and the provisions of subparagraph 9 (a) shall apply.  Notwithstanding the
foregoing, if Employee terminates his employment with Employer more than two
years after the Effective Date and becomes employed by, consults for, becomes an
advisor to, or invests in any manner in an entity that is not a reporting
company under the Securities and Exchange Act of 1934, within six (6) months of
the effective date of the termination of employment, a business that is a
competitor of the Company (based on the Company’s business as of the effective
date of termination), Employee shall be treated as if he was terminated for just
cause, and the provisions of subparagraph 9 (a) shall apply.

 

10.  SEVERABILITY.  The provisions of this Agreement are severable.  The
invalidity of any provision shall not affect the validity of any other
provision.  A Court or other tribunal is required upon a finding of invalidity
of any provision of this Agreement, including Section 7 or any part thereof, to
enforce the remainder of the provisions of this Agreement or interpret the
language in a way so as to comply with applicable law.

 

11.  WAIVER.  No waiver of any of the provisions of this Agreement shall be
deemed or constitute, a waiver of any other provision, whether or not similar,
nor shall said waiver constitute a continuing waiver.  No waiver shall be
binding unless executed in writing by the party making the waiver.

 

12.  NOTICES.  All notices required or permitted to be given hereunder shall be
in writing and shall be deemed delivered and be effective (i) when personally
delivered (including personally delivered by email or by other electronic
means), (ii) one (1) day following delivery by overnight currier, or, (iii)
three days following the date deposited in the U.S. Mail, postage prepaid,
registered or certified, return receipt requested.  Unless changed by written
notice given to a party by the other, such notices shall be given to the
Employer at the following address:

 

VitaCube Systems Holdings, Inc.

480 South Holly Street, Suite 5

Denver, Colorado 80246

Attention:  Mr. Sanford D. Greenberg

 

 

7

--------------------------------------------------------------------------------


 

and such notices shall be given to Employee at the following address:

 

David Litt

1203 S Riverbend Ct

Superior, CO  80027

 

13.  ASSIGNABILITY.  The duties and obligations of Employee under this Agreement
are personal unto him and may not be assigned or otherwise transferred, in whole
or in part, by Employee, but rights and benefits of Employee under this
Agreement shall inure to the benefit of Employee.  Employer may assign this
Agreement, or any benefit, duty or obligation hereunder to any person or third
party upon written notice to Employee.

 

14. APPLICABLE LAW.  The terms and conditions of this Agreement shall be
construed under, governed by and enforced in accordance with the laws of the
State of Colorado.

 

15.  ENTIRE AGREEMENT; AMENDMENT.  This Agreement constitutes the entire
Agreement between the parties and supersedes any and all prior agreements,
either oral or written, between the parties hereto with respect thereto.  Any
modifications to this Agreement must be made in writing and signed by both
parties in order to be effective and enforceable.

 

16.  ARBITRATION.  Any dispute relating to this Agreement, or to the breach of
this Agreement (except for Employer’s rights under Section 7 which may be
enforced in any court of competent jurisdiction), arising between the Employer
and Employee, shall be settled by arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association (“AAA”), which
arbitration may be initiated by any party hereto by written notice to the other
of such party’s desire to arbitrate the dispute.  The arbitration proceedings
shall take place in Denver, Colorado, and shall be administered by AAA. Any
arbitration under this Agreement shall be governed by Colorado’s Uniform
Arbitration Act of 1975, C.R.S. §13-22-201 et seq. as amended.  Employer’s right
to equitable relief set forth in Section 7 may be brought and enforced in any
court of competent jurisdiction.  Employee agrees and consents to the District
Court of the City and County of Denver, State of Colorado, having jurisdiction
over any such dispute.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

 

EMPLOYER:

 

 

 

VITACUBE SYSTEMS HOLDINGS, INC.

 

 

 

 

By:

/s/ Sanford D. Greenberg

 

 

Sanford D. Greenberg, President

 

 

Date:

09/14/04

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ David Litt

 

 

David Litt

 

 

Date:

September 14, 2004

 

 

 

 

9

--------------------------------------------------------------------------------

 

 